Citation Nr: 0214823	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-07 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease?

(The merits of the veteran's reopened claim of entitlement to 
service connection for peptic ulcer disease will be addressed 
by the Board in a decision to be entered at an later time.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty training from February 1958 
to August 1958, and on active duty from May 1959 to May 1961 
and from October 1961 to April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, denying the 
veteran's claim to reopen for entitlement to service 
connection for peptic ulcer disease.  In his VA Form 9, 
Appeal to the Board of Veterans' Appeals, received by the RO 
in September 2001, the veteran specifically requested a Board 
hearing to be held in Washington, DC.  Such hearing was 
scheduled to occur in June 2002, but prior to its occurrence 
the veteran canceled his hearing, noting that he was unable 
to travel due to vision problems.  No other request for a 
hearing remains pending.

Based on the conclusion herein reached that new and material 
evidence has been presented to reopen the previously denied 
claim, it is noted that, prior to addressing the merits of 
the reopened claim, the Board is undertaking additional 
further development, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After issuing the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  By its decision, dated in December 1962, the RO denied 
entitlement of the veteran to service connection for peptic 
ulcer disease on the basis that such was not shown on the 
initial postservice VA medical examination.

2.  Received by the RO in March 2000 was the veteran's claim 
to reopen for entitlement to service connection for peptic 
ulcer disease.

3.  In connection with the veteran's claim to reopen of March 
2000, evidence is presented which identifies the existence of 
peptic ulcer disease and surgical treatment thereof, 
including a partial gastrectomy with Billroth I anastomosis.


CONCLUSION OF LAW

The RO's determination of December 1962, denying entitlement 
of the veteran to service connection for peptic ulcer 
disease, is final; since entry of the December 1962 denial, 
new and material evidence has been presented to reopen the 
previously denied claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 3.156 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  As the claim to reopen at issue in this matter 
was filed in March 2000, the changes to 38 C.F.R. §§ 3.156, 
3.159, referenced above as applying to claims filed on or 
after August 29, 2001, are inapplicable to the instant 
matter.

As this claim was pending when the aforementioned changes to 
the law and regulations were made effective, the veteran is 
entitled to consideration of his claim under the version of 
the law or regulation most favorable to her.  Karnas, supra.  
In Janssen v. Principi, 15 Vet. App. 370 (2001), the Court 
noted that the VA's General Counsel had determined that the 
VCAA is more favorable to claimants than the law in effect 
prior to its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 
2000).  Accordingly, the VCAA is for application in this 
matter.

Under the applicable changes, VA has a duty to advise the 
veteran of the requirements of his claim, to notify him of 
any information and evidence needed to substantiate and 
complete such claim, and to assist him in obtaining that 
evidence.  A review of the claims folder indicates that the 
veteran was advised specifically of the changes brought about 
by the VCAA in the RO's letter, dated in March 2001.  In 
addition, the record reflects that the RO has advised the 
veteran of the evidence needed to complete and substantiate 
his claim to reopen by virtue of the statement of the case, 
dated in September 2001, and in other notice documents 
furnished to him by the RO.  He also has been invited to 
submit evidence or argument in support of his claim and it is 
apparent that the RO has attempted to obtain records of 
treatment from the sources noted by the veteran.  Through 
such efforts, a significant amount of evidence has been added 
to the file.  

Neither the veteran, nor his representative, points to any 
shortcoming in the RO's development of the instant claims or 
references any other potentially relevant evidence not 
already on file that might have a bearing on the outcome of 
this appeal.  That notwithstanding, the Board recognizes the 
duty to inform the veteran of the evidence which VA will 
obtain and the evidence which he must obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  While 
it is evident that the division of responsibility was not 
specifically made known to the veteran, there is no 
indication whatsoever that there is any pertinent evidence to 
obtain, and further development is deemed unnecessary in 
light of the favorable determination herein reached as to the 
reopening of the prior claim with the veteran's presentation 
of new and material evidence.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant under the VCAA and its 
implementing regulations, and, as such, further development 
requiring expenditure of VA resources is not warranted.  

In view of the foregoing, no possibility of prejudice to the 
veteran is found were the Board to proceed to adjudicate the 
question presented.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

Newness and Materiality of the Evidence Presented

Initial consideration of the veteran's claim of entitlement 
to service connection for peptic ulcer disease was accorded 
by the RO in its rating decision of December 1962, when it 
was found that there was no showing of a peptic ulcer on the 
initial postservice VA medical examination.  Notice of the 
denial was provided to the veteran in written correspondence, 
dated in January 1963.  No appeal was taken from that adverse 
determination, thus rendering it final.  38 U.S.C.A. § 7105.  

Based on the veteran's submission in March 2000 of a claim to 
reopen for service connection for peptic ulcer disease, the 
question now before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), rejected the 
test for determining the materiality of evidence originally 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(evidence was deemed "material" when there was a reasonable 
possibility that the additional evidence presented, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim) in favor of the test 
outlined in 3.156(a); that is, whether the newly presented 
evidence is so significant that it must be considered to 
decide fairly the claim.  

Since Hodge, reviewing a final decision based on new and 
material evidence became potentially a three-step process.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  The 
Court in Elkins held that the two-step process set forth in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for the 
reopening of claims had become a three-step process under the 
holding of the Federal Circuit in Hodge.  

The three-step process for review of finally adjudicated 
claims enumerated in Elkins was as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist has 
been fulfilled.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

It is noteworthy the VCAA, among other things, eliminated the 
concept of a well-grounded claim, thereby further changing 
the Elkins standard, such that the process has evolved to a 
two-step procedure consisting of the first and third 
component parts set forth in Elkins, supra.  

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted during active duty or active duty training or for 
aggravation of a preexisting injury suffered or disease 
contracted within the line of duty.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2001).  Where a veteran served 90 days of more 
during a period of war or during peacetime service after 
December 31, 1946, and a chronic disease, such as a peptic 
ulcer, becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

Evidence on file at the time of entry of the RO's most recent 
final decision in December 1962, denying the veteran's claim 
for service connection for a peptic ulcer, consisted, in 
pertinent part, of service medical records and the report of 
a VA medical examination in November 1962.  Pertinent 
inservice treatment is initially shown in November 1961 for 
gastritis, when it was noted by the veteran that he had been 
diagnosed as having a duodenal ulcer by fluoroscopy and 
questionable melena three months prior thereto.  An upper 
gastrointestinal series in November 1961 disclosed slight 
deformity and fairly marked rugosity of the duodenal bulb.  
There also appeared to be some edema in the bulb.  The 
findings obtained were interpreted to be those of duodenitis, 
without evidence of an active ulcer crater.  Further 
treatment was received during the period from November 1961 
to January 1962 for what was diagnosed an active duodenal 
ulcer.  A service department physician in January 1962 noted 
a diagnosis of duodenal ulcer and such ulcer was to have 
existed prior to service.  

At the time of a VA medical examination in November 1962, the 
veteran complained of pain and burning of the stomach, 
nausea, and vomiting.  He reported having seen a private 
physician since April 1962 for his stomach problems.  
Clinical examination showed no points of tenderness or 
masses; an upper gastrointestinal series demonstrated no 
abnormality, including evidence of an ulcer.  
The diagnosis, in pertinent part, was of peptic ulcer, not 
found.

The evidence submitted since entry of the December 1962 
rating decision includes treatment records compiled by VA 
sources, including a duplicate copy of a discharge summary 
pertaining to a VA hospitalization of the veteran while on 
active duty for psychiatric reasons.  While it is clear that 
the duplicate copy of the inservice psychiatric 
hospitalization is neither new nor material, among the 
medical records provided as to medical treatment, beginning 
in 1966, is documentation based on a June 2000 diagnostic 
study of the existence of duodenal ulcer disease, for which a 
partial gastrectomy of an unspecified date, with Billroth I 
anastomosis, was required.  

The evidence as to treatment received, beginning in 1966, 
that was submitted by the veteran to reopen his claim for 
service connection must be presumed as true, solely for 
purposes of determining whether new and material evidence has 
been presented.  See Justus v. Principi, 3 Vet. App. 510 
(1992).  That being the case, it likely follows that such 
evidence bears directly and substantially upon the specific 
matter under consideration, is not duplicative of prior 
evidence or cumulative of previously submitted materials, and 
by itself or in combination with the evidence previously of 
record is so significant that it must be considered in order 
to decide fairly the merits of the claim to reopen for 
service connection for peptic ulcer disease.  Thus, such 
evidence is found to constitute new and material evidence 
under 38 C.F.R. 3.156(a), and to that extent, the previously 
denied claim is reopened.


ORDER

New and material evidence has been presented to reopen the 
veteran's claim of entitlement to service connection for 
peptic ulcer disease.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

